Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Reasons for Allowance
Claim(s) 1-6 and 8-13 is/are allowed.
The following is an Examiner’s statement of reasons for allowance:
Instant Invention draws to techniques for performing radio resource management measurement. Each of independent claims, claim 1 (“A method”) and claim 8 (“A user equipment”), contains following underlined features, which when combined with other features in the claims, conventional techniques of record in the art failed to anticipate or render obviousness at the time when the invention was made:

Claim 1. A method performing a radio resource management (RRM) measurement by a user equipment (UE) in a wireless communication system, the method comprising: 
receiving, from a base station (BS), configuration information for configuring a plurality of bandwidth parts (BWPs) for the UE: 
receiving, from a base station (BS), measurement object information for the RRM measurement, 
wherein the measurement object information includes information about a plurality of frequencies for a plurality of synchronization signal blocks (SSBs); 
receiving, from the BS, a SSB based on the measurement object information in a first BWP activated among the plurality of BWPs; 
performing the RRM measurement based on the received SSB; and 
reporting, to the BS, a result of the RRM measurement, 
wherein the SSB is transmitted at a frequency included in the first BWP among the plurality of frequencies configured by the measurement object information, and 
wherein, based on the first BWP including two or more frequencies among the plurality of frequencies, SSBs transmitted at the two or more frequencies are determined to be transmitted at a same frequency.

Claim(s) 8 is/are allowed for the same reason as stated above.

Consequently, all dependent claims from claim(s) 1 and 8 is/are also allowed, resulting the allowance indicated in section 1 above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIREN QIN whose telephone number is (571)272-5444.  The examiner can normally be reached on M-F 9-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on (571) 272-3123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZHIREN QIN/Examiner, Art Unit 2411